     Case 3:19-cv-03018-D-BT Document 8 Filed 05/29/20   Page 1 of 1 PageID 52



               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

ROBERTO VERA,                         §
            Petitioner,               §
                                      §
v.                                    §    No. 3:19-cv-03018-D (BT)
                                      §
                                      §
WARDEN LOPEZ,                         §
           Respondent.                §

                                    ORDER

      On May 20, 2020, the Court entered Findings, Conclusions, and a

 Recommendation that this case be dismissed because Petitioner Roberto Vera

 failed to pay the filing fee or file a motion to proceed in forma pauperis. The

 Court has determined, however, that Vera paid the filing fee on February 24,

 2020, and that fee was incorrectly docketed in the wrong case. The Court

 therefore   VACATES    its   May   20,   2020,   Findings,    Conclusions,      and

 Recommendation.

      SO ORDERED.

      SIGNED May 29, 2020.


                              ___________________________
                              REBECCA RUTHERFORD
                              UNITED STATES MAGISTRATE JUDGE
